IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NATHANIEL BRINKLEY,                      : No. 26 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (US AIRWAYS, INC., NEW             :
HAMPSHIRE INSURANCE COMPANY              :
AND AIG CLAIMS, INC.),                   :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.